Citation Nr: 1629082	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1955 to August 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes the VA's duties to notify and to assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting the benefit sought on appeal.  Therefore, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was not prejudicial to the Veteran and will not be discussed further.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015); see also 38 C.F.R. § 3.303(d) (2015) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran is seeking entitlement to service connection for tinnitus.  He attributes his tinnitus to loud military noise exposure in the Navy while serving as a diesel engineman on the U.S.S. Pursuit.  The Veteran contends that this work required him to spend up to 16 hours per day in the ship's engine room where the noise exposure level was extremely high.  He further claims that he was not provided with hearing protection and that the noise from the engines and was so great that he had to shout to talk to his shipmates.

As an initial matter, the Veteran's service treatment records, including his November 1955 induction examination and his July 1957 separation examination, are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  However, the Veteran's Report of Separation, Form DD-214, indicates that his Military Occupational Specialty (MOS) was "diesel engineman" while on active duty in the Navy.  Because his Report of Separation confirms that he worked around engines while on active duty, and given the Veteran's statements that he spent up to 16 hours per day in the ship's engine room, the Board finds that the Veteran's statements about in-service noise exposure are consistent with his circumstances of service.  As the Veteran is competent to relate a history of noise exposure during service, there is no reason to doubt the credibility of his statements regarding military noise exposure.  

Notwithstanding the forgoing, the Board observes that the Veteran's post-service medical records are silent regarding any complaints, treatment, or diagnosis regarding tinnitus from the date of discharge from service until 1984.  Specifically, a letter dated September 13, 1984, indicates that the Veteran was offered a worker's compensation settlement related to a claim for tinnitus at his worksite.

VA treatment records from August 2010 note tinnitus.  At that time, military, occupational, and recreational (deer hunting) noise exposure was noted.

The Veteran filed his present claim seeking entitlement to service connection for tinnitus in August 2010.  On his Application for Compensation and/or Pension, the Veteran indicated that his tinnitus disability began in January 1956 while on active duty.

In a September 2010 statement, the Veteran's wife asserted that the Veteran had told his doctors numerous times about the constant ringing in his ears and that he was repeatedly told that nothing could be done about it.  She also stated that the Veteran first began complaining about ringing in his ears bothering him when he came home from the Navy.  She explained that he told her at that time about how noisy it was in the engine room of the ship where he spent most of his time.

In January 2011, the Veteran underwent a VA audiological examination.  During that examination, the Veteran reported experiencing a constant bilateral tinnitus with onset at some point in the distant past, including possibly the Navy.  The examiner noted that, prior to service, the Veteran was exposed to noise while working at an outboard marine company and light assembly, and also included some periodic firearms noise from deer hunting.  The examiner also noted that, during the course of service in the Navy, the Veteran served as an engine room operator, where he was exposed to boiler room noise for approximately 21 some months.  Lastly, the examiner noted that after service, the Veteran worked for a motor company for approximately 31 years where he was not required to wear hearing protection in his department.  He also reported recreational noise exposure when he went deer hunting until he ceased that activity in 2006.  Based on the foregoing, the VA examiner opined that the Veteran's current tinnitus was not caused by or the result of his military noise exposure.  In support of this opinion, the examiner observed that the record was negative for any complaints of tinnitus in service and no mention of tinnitus demonstrating any continuity of complaint between the time of discharge and first documented complaint in 1984.  The examiner also noted that the Veteran's 1984 complaint of tinnitus was linked to worksite noise exposure relative to a worker's compensation claim which was successfully awarded for tinnitus.

In his November 2011 notice of disagreement, the Veteran again asserted that he served as an engineman in the Navy and spent up to 16 hours per day in the ship's engine room.  He indicated that the noise level was very high and that he did not have any hearing protection.  He noted that if he wanted to talk to a shipmate, he almost had to stand face-to-face to be heard because of the constant noise of the engines running.   He also said he could not recall being given a formal hearing examination when he separated from service and that he only remembered be evaluated by a "whisper test."  He asserted that his post-service employment was very quiet compared to working in the ship's engine room.  He claimed that he was not a recreational hunter but that he went deer hunting on occasion.  He indicated that it was his belief that his tinnitus began while he was serving in the Navy.

When the Veteran filed his August 2013 substantive appeal to the Board, he asserted that his tinnitus was directly related to his naval service because the majority of his time was spent in in the ship's engine room maintaining the diesel engines.  He also indicated that some days he would spend up to 16 hours in the engine room with no hearing protection worn.  He said that he did this for over 18 months at sea during his tour in the Navy.

In September 2013, the Veteran's representative submitted argument in support of the Veteran's claim.  In particular, the representative indicated that the Veteran has consistently reported that he first experienced tinnitus while on active duty.  Based on the Veteran's description of his service, he reported that he worked in the engine room which was "so loud that they had trouble hearing each other talk."  He further stated that when he was finished with his shift, his ears would always be ringing.  According to the representative, the Veteran also stated that, although he had received a post-service worker's compensation settlement, he wanted to make it clear that his tinnitus actually began while he was on active duty and then worsened as a result of his post-service employment.

In May 2016, the Veteran testified at a hearing before the Board.  During that hearing, the Veteran asserted the following:

I served 18 months of sea duty aboard the ship from '56 to '57.  This was a geographical survey ship which was a converted minesweeper from World War II, it was an old ship, with about 80 some passengers with the officers aboard.  I served the diesel engine . . . forward engine room in a confined space.  There were two large diesel engines down there that were 1,020 horsepower each which were the same engines they used on board railroad engines and it was a 3-cyclinder diesel engines for ship's power, plus all electrical motors, compressors, generators, other equipment down there and . . . .  I served many hours down there . . . .  We were not-we were told not to wear any hearing protection as we had to be able to hear the engines if anything went wrong.

He also testified that if he wanted to hear someone or talk to them in the engine room, he had to talk to them very close to understand what they were trying to tell him.  He indicated that his work in the engine room often involved four hours on and eight hours off which sometimes it involved 16 hours per day.

Based on a longitudinal review of the record, the Board finds that service connection is warranted for the Veteran's tinnitus.  Despite the January 2011 VA examiner's opinion, the Veteran has stated that he was aware of ringing in his ears during his military service and that the ringing has continued since that time.  The Board finds that these statements are competent and credible evidence regarding the Veteran's in-service noise exposure and the observable symptoms of tinnitus that he has experienced since he was discharged from military service.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran's statements regarding the onset and nature of his ongoing tinnitus have been consistent throughout the appeal period and are probative evidence in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Board also acknowledges the September 1984 settlement agreement for tinnitus developed as a result of the Veteran's post-service employment with a motor company.  However, the Veteran has asserted that the noise exposure from this post-service employment simply worsened the tinnitus that he already experienced and that this settlement was a "token settlement" initiated against the company through the workers' union.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


